Title: To Thomas Jefferson from Aleaume, 16 August 1788
From: Aleaume, M.
To: Jefferson, Thomas


          Paris, 16 Aug. 1788. Encloses two letters of procuration that the Count de Cambray hopes TJ will attest “et faire passer en Amerique, ainsy qu’il doit avoir eu l’honneur de vous en prier.” These were sent to him to be attested by the Prévôt des Marchands et Echevins of Paris, but this can be done only for documents executed in the city. They are already attested by the royal judge of Montdidier, and so it only remains to affirm that full faith is given this attestation in France and ought to be so given everywhere else.
        